 

EXHIBIT 10.5

 

Execution Version

CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENT

Dated as of March 14, 2017

by

Real Alloy Canada Ltd.,

as Canadian Borrower,

and

EACH OTHER GRANTOR

FROM TIME TO TIME PARTY HERETO

in favour of

Bank of America, N.A.,

as Agent

 



 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I DEFINED TERMS

1

 

 

Section 1.1

 

Definitions.

1

 

 

 

 

Section 1.2

 

Certain Other Terms.

4

 

 

 

 

ARTICLE II GUARANTEE

5

 

 

Section 2.1

 

Guarantee

5

 

 

 

 

Section 2.2

 

Intentionally Deleted

6

 

 

 

 

Section 2.3

 

Authorization; Other Agreements

6

 

 

 

 

Section 2.4

 

Guarantee Absolute and Unconditional

6

 

 

 

 

Section 2.5

 

Waivers

7

 

 

 

 

Section 2.6

 

Reliance

8

 

 

 

 

ARTICLE III GRANT OF SECURITY INTEREST

8

 

 

Section 3.1

 

Collateral

8

 

 

 

 

Section 3.2

 

Grant of Security Interest in Collateral

9

 

 

 

 

Section 3.3

 

Exception to Last Day.

9

 

 

 

 

Section 3.4

 

Attachment.

9

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

9

 

 

Section 4.1

 

Title; No Other Liens

10

 

 

 

 

Section 4.2

 

Perfection and Priority

10

 

 

 

 

Section 4.3

 

Jurisdiction of Organization; Chief Executive Office.

10

 

 

 

 

Section 4.4

 

Locations of Inventory, Equipment and Books and Records.

11

 

 

 

 

Section 4.5

 

Pledged Collateral.

11

 

 

 

 

Section 4.6

 

Instruments and Chattel Paper Formerly Accounts

11

 

 

 

 

Section 4.7

 

Intellectual Property.

11

 

 

 

 

Section 4.8

 

Specific Collateral

12

 

 

 

 

Section 4.9

 

Enforcement

12

 

 

 

 

Section 4.10

 

Representations and Warranties of the Credit Agreement

12

 

 

 

 

ARTICLE V COVENANTS

12

 

 

Section 5.1

 

Maintenance of Perfected Security Interest; Further Documentation and Consents

12

 

 

 

 

-i-

--------------------------------------------------------------------------------

 

Section 5.2

 

Changes in Locations, Name, Etc

13

 

 

 

 

Section 5.3

 

Pledged Collateral.

14

 

 

 

 

Section 5.4

 

Accounts.

15

 

 

 

 

Section 5.5

 

Futures Accounts

15

 

 

 

 

Section 5.6

 

Delivery of Instruments and Chattel Paper and Control of Investment Property,
Letter-of-Credit Rights

15

 

 

 

 

Section 5.7

 

Intellectual Property.

16

 

 

 

 

Section 5.8

 

Notices

17

 

 

 

 

Section 5.9

 

Controlled Securities Account

17

 

 

 

 

ARTICLE VI REMEDIAL PROVISIONS

17

 

 

Section 6.1

 

PPSA and Other Remedies.

17

 

 

 

 

Section 6.2

 

Accounts and Payments in Respect of Intangibles.

20

 

 

 

 

Section 6.3

 

Pledged Collateral.

21

 

 

 

 

Section 6.4

 

Proceeds to be Turned over to and Held by Agent

22

 

 

 

 

Section 6.5

 

Sale of Pledged Collateral.

23

 

 

 

 

Section 6.6

 

Deficiency

23

 

 

 

 

ARTICLE VII AGENT

23

 

 

Section 7.1

 

Agent's Appointment as Attorney-in-Fact.

23

 

 

 

 

Section 7.2

 

Authorization to File Financing Statements

25

 

 

 

 

Section 7.3

 

Authority of Agent

25

 

 

 

 

Section 7.4

 

Duty; Obligations and Liabilities.

26

 

 

 

 

ARTICLE VIII MISCELLANEOUS

26

 

 

Section 8.1

 

Reinstatement

26

 

 

 

 

Section 8.2

 

Release of Collateral.

27

 

 

 

 

Section 8.3

 

Independent Obligations

27

 

 

 

 

Section 8.4

 

No Waiver by Course of Conduct

27

 

 

 

 

Section 8.5

 

Amendments in Writing

28

 

 

 

 

Section 8.6

 

Additional Grantors; Additional Pledged Collateral.

28

 

 

 

 

Section 8.7

 

Intentionally Deleted

28

 

 

 

 

Section 8.8

 

Notices

28

 

 

 

 

Section 8.9

 

Successors and Assigns

28

-ii-

--------------------------------------------------------------------------------

 

 

 

 

 

Section 8.10

 

Counterparts

28

 

 

 

 

Section 8.11

 

Severability

28

 

 

 

 

Section 8.12

 

Governing Law

29

 

 

 

 

Section 8.13

 

Waiver of Jury Trial

29

 

 

 

 

Section 8.14

 

Permitted Liens.

29

 

 

 

 

Section 8.15

 

Intentionally Deleted.

29

 

 

 

 

Section 8.16

 

Amalgamation.

29

ANNEXES AND SCHEDULES

 

Annex 1

Form of Pledge Amendment

Annex 2

Form of Joinder Agreement

Annex 3

Form of Intellectual Property Security Agreement

Schedule 1

Filings

Schedule 2

Jurisdiction of Organization; Chief Executive Office; Registered Office

Schedule 3

Location of Inventory and Equipment

Schedule 4

Pledged Collateral

 

-iii-

--------------------------------------------------------------------------------

 

This CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENT (including all
exhibits, annexes and schedules hereto, as the same may be amended, modified
and/or restated from time to time, this "Agreement"), dated as of March 14,
2017, by Real Alloy Canada Ltd. (the "Canadian Borrower") and each of the other
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 8.6 (together with the Canadian Borrower, the "Grantors" and
each, a "Grantor"), in favour of Bank of America, N.A., a national banking
association, in its capacity as administrative agent (in such capacity, together
with its successors and permitted assigns, "Agent") for the Lenders, the L/C
Issuers and each other Secured Party (each as defined in the Credit Agreement
referred to below) under the Credit Agreement and the other Loan Documents.

WITNESSETH:

WHEREAS, pursuant to the Revolving Credit Agreement dated as of the date hereof
(as the same may be amended, refinanced, replaced, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement") by and among the
Borrowers, the other Credit Parties from time to time party thereto, the
Lenders, the L/C Issuers from time to time party thereto and the Agent, the
Lenders and the L/C Issuers have severally agreed to make extensions of credit
to the Borrowers upon the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor has agreed to guarantee the Canadian Obligations (as
defined in the Credit Agreement);

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Credit Parties
under the Credit Agreement that the Grantors shall have executed and delivered
this Agreement to Agent.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Credit Parties thereunder, each Grantor hereby agrees with Agent as follows:

ARTICLE I
DEFINED TERMS

Section 1.1Definitions.

(a)Capitalized terms used herein without definition are used as defined in the
Credit Agreement.

 

--------------------------------------------------------------------------------

 

(b)The following terms have the meanings given to them in the PPSA and terms
used herein without definition that are defined in the PPSA have the meanings
given to them in the PPSA (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): "certificated security",
"chattel paper", "document of title", "equipment", "futures account", "futures
contract", "goods", "instrument", "intangible", "investment property", "money",
"motor vehicle", "proceeds", "securities  account" and "security".

(c)The following terms shall have the following meanings:

"Agent" has the meaning given such term in the preamble to this Agreement.

"Agreement" has the meaning given such term in the preamble to this Agreement.

"Applicable IP Office" means the Canadian Intellectual Property Office, the
Canadian Industrial Design Office or any similar office or agency within or
outside Canada.

"Canadian Borrower" has the meaning given such term in the preamble to this
Agreement.

"Cash Collateral Account" means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations.

"Collateral" has the meaning specified in Section 3.1.

"Controlled Securities Account" means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

"Deposit Account" means a demand, savings, passbook, or similar account
maintained with a bank or other deposit taking institution.

"Design" means all of the following now owned or hereafter acquired by a
Grantor: (a) all industrial designs and intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the Canadian Intellectual Property Office or in any similar office or agency
in any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.

"Excluded Property" means, collectively, (i) any permit or license or any
Contractual Obligation entered into by any Grantor (A) that prohibits or
requires the consent of any Person other than a Grantor or its Affiliates which
has not been obtained as a condition to the creation by such Grantor of a Lien
on any right, title or interest in such permit, license or Contractual
Obligation or any Shares or Share Equivalent related thereto or (B) to the
extent that any Requirement of Law applicable thereto prohibits the creation of
a Lien thereon, but only, with respect to the prohibition in (A) and (B), to the
extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the PPSA or any

-2-

--------------------------------------------------------------------------------

 

other Requirement of Law, (ii) Property owned by any Grantor that is subject to
a purchase money Lien or a Capital Lease permitted under the Credit Agreement if
the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than a Grantor or its Affiliates which has not been obtained as
a condition to the creation of any other Lien on such Property, (iii) any
"intent to use" Trademark applications for which a statement of use has not been
filed (but only until such statement is filed), (iv) assets and properties of
any Excluded Subsidiary and (v) the partnership interests in any Excluded
Subsidiary to the extent the pledge of such partnership interests would violate
any Excluded Subsidiary's partnership agreement or require the consent of a
third party that has not been obtained; provided, however, "Excluded Property"
shall not include any proceeds, products, substitutions or replacements of
Excluded Property (unless such proceeds, products, substitutions or replacements
would otherwise constitute Excluded Property).

"Grantors" has the meaning given such term in the preamble to this Agreement.

"Guarantee" means the guarantee of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

"Guaranteed Obligations" has the meaning set forth in Section 2.1.

"Guarantor" means each Grantor.

"Insurance" shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether or not Agent is the loss payee thereof) and
(ii) any key man life insurance policies.

"Internet Domain Name" means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

"Material Intellectual Property" means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor's business.

"Pledged Certificated Shares" means all certificated securities and any other
Shares or Share Equivalent of any Person evidenced by a certificate, instrument
or other similar document, in each case owned by any Grantor, and any
distribution of property made on, in respect of or in exchange for the foregoing
from time to time, including all Shares and Share Equivalents listed on
Schedule 4 to this Agreement. Pledged Certificated Shares excludes any Excluded
Property.

"Pledged Collateral" means, collectively, the Pledged Shares and the Pledged
Debt Instruments.

"Pledged Debt Instruments" means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 4 to this Agreement, issued by the obligors
named therein.  Pledged Debt Instruments excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by Section
5.9 hereof

-3-

--------------------------------------------------------------------------------

 

"Pledged Investment Property" means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Shares or Pledged Debt
Instruments and any Cash Equivalents that are not held in Controlled Securities
Accounts to the extent permitted by Section 5.9 hereof.

"Pledged Shares" means all Pledged Certificated Shares and all Pledged
Uncertificated Shares.

"Pledged Uncertificated Shares" means any Share or Share Equivalent of any
Person that is not Pledged Certificated Shares, including all right, title and
interest of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Shares or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 4 to this Agreement, to the extent such
interests are not certificated. Pledged Uncertificated Shares exclude any
Excluded Property and any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 5.9 hereof.

"PPSA" means the Personal Property Security Act (Ontario); provided, that if the
attachment, perfection or priority of the secured party's security interests in
any Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property laws in
such other jurisdiction in Canada for the purpose of the provisions hereof
relating to such attachment, perfection or priority and for the definitions
related to such provisions.

"Secured Obligations" has the meaning given such term in Section 3.2 hereof.

"Securities Laws" means applicable federal, provincial, state, territorial or
foreign securities laws and regulations.

"Software" means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

Section 1.2Certain Other Terms.

(a)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.  The terms "herein", "hereof'"
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement.  References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or
Schedule to, or Article, Section or clause in this Agreement.  Where the context
requires, provisions relating to any Collateral when used in relation to a
Grantor shall refer to such Grantor's Collateral or any relevant part thereof.

-4-

--------------------------------------------------------------------------------

 

(b)Other Interpretive Provisions.

(i)Defined Terms.  Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii)The Agreement.  The words "hereof', "herein", "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii)Certain Common Terms.  The term "including" is not limiting and means
"including without limitation."

(iv)Performance; Time.  Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word "from" means "from and
including"; the words "to" and "until" each mean "to but excluding", and the
word "through" means "to and including." If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v)Contracts.  Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi)Laws.  References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II
GUARANTEE

Section 2.1Guarantee.  To induce the Lenders to make the Loans, the L/C Issuers
to Issue Letters of Credit and each other Secured Party to make credit and
credit accommodations available to or for the benefit of the Credit Parties,
each Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Canadian Obligations whether existing on the date hereof or
hereinafter incurred or created (the "Guaranteed Obligations").  This Guarantee
by each Guarantor hereunder constitutes a guarantee of payment and not of
collection.

-5-

--------------------------------------------------------------------------------

 

Section 2.2Intentionally Deleted.

Section 2.3Authorization; Other Agreements.  The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

(a) (i) subject to compliance, if applicable, with Section 9.1 of the Credit
Agreement, modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b)apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c)refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d)(i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guarantee therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Canadian Borrower, any other
Guarantor or any other maker or endorser of any Guaranteed Obligation or any
part thereof; and

(e)settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

The Guarantors agree that the Secured Parties may take any action or refrain
from taking any action specified in the U.S. Revolving Guaranty and Security
Agreement (including without limitation Section 2.4 thereof) without discharging
or otherwise affecting the obligations of any Guarantor hereunder.

Section 2.4Guarantee Absolute and Unconditional.  Each Guarantor hereby waives
and agrees not to assert any defence, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guarantee are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guarantee, in each case except as
otherwise agreed in writing by Agent):

-6-

--------------------------------------------------------------------------------

 

(a)the invalidity or unenforceability of any obligation of the Canadian
Borrower, any other Guarantor or any other Credit Party under any Loan Document
or any other agreement or instrument relating thereto (including any amendment,
consent or waiver thereto), or any security for, or other guarantee of, any
Guaranteed Obligation or any part thereof, or the lack of perfection or
continuing perfection or failure of priority of any security for the Guaranteed
Obligations or any part thereof;

(b)the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Canadian Borrower, any other Guarantor or any other Person
or other action to enforce the same or (ii) any action to enforce any Loan
Document or any Lien thereunder;

(c)the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d)any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Canadian Borrower, any other
Guarantor, any other Credit Party or any of the Canadian Borrower's other
Subsidiaries or any procedure, agreement, order, stipulation, election, action
or omission thereunder, including any discharge or disallowance of, or bar or
stay against collecting, any Guaranteed Obligation (or any interest thereon) in
or as a result of any such proceeding;

(e)any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party's rights under any applicable
Requirement of Law;

(f)the failure of Agent or any other Secured Party to assert any claim or demand
or to exercise or enforce any right or remedy under the provisions of any Loan
Document or otherwise;

(g)any other defence, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Canadian Borrower,
any other Guarantor or any other Credit Party or any Subsidiary of a Credit
Party, in each case other than the payment in full of the Guaranteed
Obligations; or

(h)any of the items specified in Section 2.5 of the U.S. Revolving Guaranty and
Security Agreement.

Section 2.5Waivers.  Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defence, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defence arising by reason of any disability or other defence of a Credit Party.
Each Guarantor further unconditionally and

-7-

--------------------------------------------------------------------------------

 

irrevocably agrees not to (x) enforce or otherwise exercise any right of
subrogation or any right of reimbursement or contribution or similar right
against a Credit Party by reason of any Loan Document or any payment made
thereunder or (y) assert any claim, defence, setoff or counterclaim it may have
against any other Credit Party or set off any of its obligations to such other
Credit Party against obligations of such Credit Party to such Guarantor.  No
obligation of any Guarantor hereunder shall be discharged other than by complete
performance. Each Guarantor further waives any right such Guarantor may have
under any applicable Requirement of Law to require any Secured Party to seek
recourse first against the Canadian Borrower, any other Guarantor or any other
Person, or to realize upon any Collateral for any of the Canadian Obligations,
as a condition precedent to enforcing such Guarantor's liability and obligations
under this Guarantee.

Section 2.6Reliance.  Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Canadian Borrower, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances. In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Secured Party, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.

ARTICLE III
GRANT OF SECURITY INTEREST

Section 3.1Collateral.  For the purposes of this Agreement, all of the Grantors'
property, rights and assets of every nature and kind, now owned or subsequently
acquired, by way of amalgamation or otherwise, and at any time and from time to
time existing or in which each such Grantor has or acquires any right, interest
or title, including without limitation, all of the following collectively
referred to as the "Collateral":

(a)all Accounts, chattel paper, Deposit Accounts, documents of title, equipment,
intangibles (including Intellectual Property), instruments, Insurance,
Inventory, investment property, letter of credit rights, all money and any
supporting obligations related to any of the foregoing;

(b)all books and records pertaining to the other property described in this
Section 3.1;

-8-

--------------------------------------------------------------------------------

 

(c)all property of such Grantor held by any Secured Party, including all present
and after acquired personal property of every description, in the custody of or
in transit to such Secured Party for any purpose, including safekeeping,
collection or pledge, for the account of such Grantor or as to which such
Grantor may have any right or power, including but not limited to cash;

(d)all other goods (including but not limited to fixtures) and personal property
of such Grantor, whether tangible or intangible and wherever located; and

(e)to the extent not otherwise included, all increases, additions and accessions
to any of the above, all substitutions or any replacements and all proceeds,
products, accessions, rents and profits of or in respect of any of the
foregoing.

Section 3.2Grant of Security Interest in Collateral.  Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Canadian
Obligations (the "Secured Obligations"), hereby mortgages, pledges and
hypothecates to Agent, for the benefit of the Secured Parties, and grants to
Agent, for the benefit of the Secured Parties a Lien on and security interest
in, all of its right, title and interest in, to and under the Collateral of such
Grantor; provided, however, notwithstanding the foregoing, no Lien or security
interest is hereby granted on any Excluded Property; provided, further, that if
and when any property shall cease to be Excluded Property, a Lien on and
security interest in such property shall be deemed granted therein. Each Grantor
hereby represents and warrants that the Excluded Property, when taken as a
whole, is not material to the business operations or financial condition of the
Grantors, taken as a whole.

Section 3.3Exception to Last Day.

The security interest granted hereby shall not extend or apply to, and
Collateral shall not include, the last day of the term of any lease or agreement
therefore, but upon enforcement of the security interest, each Grantor shall
stand possessed of such last day in trust or assign the same to any person
acquiring such term.

Section 3.4Attachment.

Each Grantor acknowledges that (i) value has been given, (ii) it has rights in
the Collateral, (iii) it has not agreed to postpone the time for attachment of
the Lien granted hereunder, and (iv) it has received a copy of this Agreement.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuers and Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
Agent, the Lenders, the L/C Issuers and the other Secured Parties:

-9-

--------------------------------------------------------------------------------

 

Section 4.1Title; No Other Liens.  Except for the Lien granted to Agent pursuant
to this Agreement and other Permitted Liens (including Section 4.2), such
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims of others.  Such Grantor (a) is the record and beneficial owner of the
Collateral and (b) has rights in or the power to transfer each other item of
Collateral in which a Lien is granted by it hereunder, free and clear of any
other Lien.

Section 4.2Perfection and Priority.  The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favour of Agent in all Collateral subject, for the following Collateral, to the
occurrence of the following: (a) in the case of all Collateral in which a
security interest may be perfected by filing a financing statement under the
PPSA, the completion of the filings and other actions specified on Schedule 1 to
this Agreement (which, in the case of all filings and other documents referred
to on such schedule, have been delivered to Agent in completed and duly
authorized form), (b) with respect to any securities account or futures account
other than Excluded Accounts, the filing of a financing statement under the PPSA
or the execution of Control Agreements in the case of securities and futures
accounts to which the PPSA applies and (c) in the case of all Copyrights,
Trademarks, Designs and Patents, all appropriate filings having been made with
the Applicable IP Office. Such security interest shall be prior to all other
Liens on the Collateral except for Permitted Liens having priority over Agent's
Lien by operation of law or permitted pursuant to Section 5.1(e), 5.1(g),
5.1(h), 5.1(i) or 5.1(k) of the Credit Agreement upon (i) in the case of all
Pledged Certificated Shares, Pledged Debt Instruments and Pledged Investment
Property, the delivery thereof to Agent of such Pledged Certificated Shares,
Pledged Debt Instruments and Pledged Investment Property consisting of
instruments and certificates, in each case properly endorsed for transfer to
Agent or in blank, (ii) in the case of all Pledged Investment Property not in
certificated form to which the PPSA applies, the execution of Control
Agreements, (iii) in the case of all other instruments and chattel paper that
are not Pledged Certificated Shares, Pledged Debt Instruments or Pledged
Investment Property, the delivery to Agent of such instruments and chattel
paper, and (iv) with respect to motor vehicles (in the case of Ontario) and
serial numbered goods (in the case of provinces and territories where serial
numbered goods are applicable), the filing of a financing statement containing
the information required under Section 5.1(e). Except as set forth in this
Section 4.2, all actions by each Grantor necessary or desirable to protect and
perfect the Lien granted hereunder on the Collateral have been duly taken.

Section 4.3Jurisdiction of Organization; Chief Executive Office.

Such Grantor's jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Grantor's chief
executive office, registered office or sole place of business, in each case as
of the date hereof, is specified on Schedule 2 to this Agreement and such
Schedule 2 also lists all jurisdictions of incorporation, legal names and
locations of such Grantor's chief executive office, registered office or sole
place of business for the five years preceding the date hereof.

-10-

--------------------------------------------------------------------------------

 

Section 4.4Locations of Inventory, Equipment and Books and Records.

On the date hereof, such Grantor's inventory and equipment (other than inventory
or equipment in transit) and books and records concerning the Collateral are
kept at the locations listed on Schedule 3 to this Agreement.

Section 4.5Pledged Collateral.

(a)(i) The Pledged Shares pledged by such Grantor hereunder (A) are listed on
Schedule 4 to this Agreement and constitute that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on such
Schedule 4 and (B) have been duly authorized, validly issued and are fully paid
and nonassessable (other than Pledged Shares in limited liability companies and
partnerships) and (ii) the pledge thereof constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms.

(b)All Pledged Collateral (other than Pledged Uncertificated Shares) and all
Pledged Investment Property consisting of instruments and certificates have been
delivered to Agent in accordance with Section 5.3(a).

(c)Subject to Section 8.14, upon the occurrence and during the continuance of an
Event of Default, Agent shall be entitled to exercise all of the rights of the
Grantor with respect to any Pledged Shares, and a transferee or assignee of such
Pledged Shares shall become a holder of such Pledged Shares to the same extent
as such Grantor and be entitled to participate in the management of the issuer
of such Pledged Shares and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Shares.

Section 4.6Instruments and Chattel Paper Formerly Accounts.  No amount payable
to such Grantor under or in connection with any account is evidenced by any
instrument or chattel paper that has not been delivered to Agent, properly
endorsed for transfer, to the extent delivery is required by Section 5.6(a).

Section 4.7Intellectual Property.

On the Closing Date, all Material Intellectual Property owned by such Grantor is
valid, in full force and effect, subsisting, unexpired and enforceable, and no
Material Intellectual Property has been abandoned. No breach or default of any
material IP License shall be caused by any of the following, and none of the
following shall limit or impair the ownership, use, validity or enforceability
of, or any rights of such Grantor in, any Material Intellectual Property:
(i) the consummation of the transactions contemplated by any Loan Document or
(ii) any holding, decision, judgment or order rendered by any Governmental
Authority prior to the date hereof. There are no pending (or, to the knowledge
of such Grantor, threatened) actions, investigations, suits, proceedings,
audits, claims, demands, orders or disputes challenging the ownership, use,
validity, enforceability of, or such Grantor's rights in, any Material
Intellectual Property of such Grantor.  To such Grantor's knowledge, no Person
has been or is infringing, misappropriating, diluting, violating or otherwise
impairing any Intellectual Property of such Grantor. Such Grantor, and to such
Grantor's knowledge each other party thereto, is not in material breach or
default of any material IP License.

-11-

--------------------------------------------------------------------------------

 

Section 4.8Specific Collateral.  None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

Section 4.9Enforcement.  No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by Agent of its rights (including voting rights) provided for in this
Agreement or the enforcement of remedies in respect of the Collateral pursuant
to this Agreement, including the transfer of any Collateral, except as may be
required in connection with the disposition of any portion of the Pledged
Collateral by laws affecting the offering and sale of securities generally or
any approvals that may be required to be obtained from any bailees or landlords
to collect the Collateral.

Section 4.10Representations and Warranties of the Credit Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made in
Article III (Representations and Warranties) of the Credit Agreement are true
and correct on each date as required by Section 2.2 of the Credit Agreement.

ARTICLE V
COVENANTS

Each Grantor agrees with Agent to the following, as long as any Canadian
Obligation or Commitment remains outstanding (other than contingent
indemnification Canadian Obligations to the extent no claim giving rise thereto
has been asserted):

Section 5.1Maintenance of Perfected Security Interest; Further Documentation and
Consents.

(a)Generally.  Such Grantor shall (i) not use or permit any Collateral to be
used unlawfully or in violation of any provision of any Loan Document, any
Related Agreement, any Requirement of Law or any policy of insurance covering
the Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or Agent to sell, assign,
convey or transfer any Collateral if such restriction would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(b)Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

(c)Such Grantor shall furnish to Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral, in each case as Agent may
reasonably request, all in reasonable detail and in form and substance
satisfactory to Agent.

(d)At any time and from time to time, upon the written request of Agent, such
Grantor shall, for the purpose of obtaining or preserving the full benefits of
this Agreement and of the rights and powers herein granted, (i) take all actions
reasonably necessary to perfect or protect any security interest intended to be
created by this Agreement, (ii) promptly and duly execute and deliver, and have
recorded, such further documents, including an authorization to

-12-

--------------------------------------------------------------------------------

 

file (or, as applicable, the filing of) any financing statement or financing
change statement under the PPSA (or other filings under similar Requirements of
Law) in effect in any jurisdiction with respect to the security interest created
hereby and (iii) take such further action as Agent may reasonably request,
including (A) using commercially reasonable efforts to secure all approvals
necessary or appropriate for the assignment to or for the benefit of Agent of
any Contractual Obligation, including any IP License, held by such Grantor and
to enforce the security interests granted hereunder and (B) executing and
delivering any Control Agreements with respect to deposit accounts, securities,
futures or similar accounts.

(e)If reasonably requested by Agent, during the continuance of an Event of
Default, the Grantor shall provide a list of all serial numbers of all serial
numbered goods and all vehicle identification numbers of all motor vehicles.

(f)To ensure that a Lien and security interest is granted on any of the Excluded
Property set forth in clause (i) of the definition of "Excluded Property", such
Grantor shall use commercially reasonable efforts to obtain any required
consents from any Person other than the Canadian Borrower and its Affiliates
with respect to any permit or license or any Contractual Obligation with such
Person entered into by such Grantor that requires such consent as a condition to
the creation by such Grantor of a Lien on any right, title or interest in such
permit, license or Contractual Obligation or any Share or Share Equivalent
related thereto.

Section 5.2Changes in Locations, Name, Etc.

Except upon 30 days' prior written notice to Agent and delivery to Agent of
(a) all documents reasonably requested by Agent to maintain the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 3 to this Agreement showing any
additional locations at which inventory or equipment shall be kept, such Grantor
shall not do any of the following:

(i)permit any inventory or equipment to be kept at a location other than those
listed on Schedule 3 to this Agreement, except for inventory or equipment in
transit;

(ii)change its jurisdiction of organization or its location or chief executive
office or registered office, in each case from that referred to in Section 4.3;
or

(iii)except as set forth on Schedule 5.14 of the Credit Agreement, change its
legal name or organizational identification number, if any, or corporation,
limited liability company, partnership or other organizational structure to such
an extent that any financing statement filed in connection with this Agreement
would become misleading.

-13-

--------------------------------------------------------------------------------

 

Section 5.3Pledged Collateral.

(a)Delivery of Pledged Collateral. Such Grantor shall (i) deliver to Agent, in
suitable form for transfer and in form and substance satisfactory to Agent,
(A) all Pledged Certificated Shares, (B) all Pledged Debt Instruments and
(C) all certificates and instruments evidencing Pledged Investment Property and
(ii) maintain all other Pledged Investment Property in a Controlled Securities
Account or take such other measures as Agent may reasonably request in
connection with the perfection of the security interest created therein under
this Agreement.

(b)Event of Default.  During the continuance of an Event of Default, Agent shall
have the right, at any time in its discretion and without notice to the Grantor,
to (i) transfer to or to register in its name or in the name of its nominees any
Pledged Collateral or any Pledged Investment Property and (ii) exchange any
certificate or instrument representing or evidencing any Pledged Collateral or
any Pledged Investment Property for certificates or instruments of smaller or
larger denominations.

(c)Cash Distributions with respect to Pledged Collateral.  Except as provided in
Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.

(d)Voting Rights.  Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral or be
inconsistent with or result in any violation of any provision of any Loan
Document.

(e)Foreign Pledge Shares.  If any issuer of any Pledged Share is organized under
a jurisdiction outside of Canada, each Grantor shall take such additional
actions, including, without limitation, causing the issuer to register the
pledge on its books and records or making such filings or recordings, in each
case as may be reasonably necessary or advisable, under the laws of such
issuer's jurisdiction to ensure the validity, perfection and priority of the
security interest of Agent in such Pledged Share.

(f)Pledged Shares.  With respect to any Pledged Share constituting partnership
interests or limited liability company interests included in the Collateral, if
the Grantors collectively own less than 100% of the equity interests in any
issuer of such Pledged Share, Grantors shall use their commercially reasonable
efforts to obtain the consent of each other holder of partnership interest or
limited liability company interests in such issuer to the security interest of
Agent hereunder and following an Event of Default, the transfer of such Pledged
Share to Agent or its designee, and to the substitution of Agent or its designee
as a partner or member with all the rights and powers related thereto.  Each
Grantor consents to the grant by each other Grantor of a Lien in all Collateral
to Agent and without limiting the generality of the foregoing consents to the
transfer of any Pledged Share to Agent or its designee following and during the
continuance of an Event of Default and to the substitution of Agent or its
designee as a partner in any partnership or as a member in any limited liability
company with all the rights and powers related thereto.

-14-

--------------------------------------------------------------------------------

 

Section 5.4Accounts.

(a)Such Grantor shall not, other than in the Ordinary Course of Business,
(i) grant any extension of the time of payment of any account, (ii) compromise
or settle any account for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any account,
(iv) allow any credit or discount on any account or (v) amend, supplement or
modify any account in any manner that could adversely affect the value thereof.

(b)Whether or not an Event of Default is continuing Agent shall have the right,
in its Permitted Discretion, to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and such
Grantor shall furnish all such assistance and information as Agent may
reasonably require in connection therewith.  At any time and from time to time,
upon Agent's reasonable request during an Event of Default, such Grantor shall
cause independent public accountants or others satisfactory to Agent to furnish
to Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Accounts.

Section 5.5Futures Accounts.  Such Grantor shall not have any futures account
unless subject to a Control Agreement.

Section 5.6Delivery of Instruments and Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights.

(a)If any amount payable under or in connection with any Collateral owned by
such Grantor shall be or become evidenced by an instrument or chattel paper
other than such instrument delivered in accordance with Section 5.3(a) and in
the possession of Agent, such Grantor shall mark all such instruments and
chattel paper with the following legend: "This writing and the obligations
evidenced or secured hereby are subject to the security interest of Bank of
America, N.A., as Agent" and, at the request of Agent, shall immediately deliver
such instrument or chattel paper to Agent, duly endorsed in a manner
satisfactory to Agent.

(b)Such Grantor shall not grant "control" (within the meaning of such term under
the PPSA) over any investment property of such Grantor to any Person other than
Agent.

(c)If such Grantor is or becomes the beneficiary of a letter of credit that is
not a supporting obligation of any Collateral, such Grantor shall promptly, and
in any event within 2 Business Days after becoming a beneficiary, notify Agent
thereof and enter into a Contractual Obligation with Agent, the issuer of such
letter of credit or any nominated person with respect to the letter-of-credit
rights under such letter of credit. Such Contractual Obligation shall assign
such letter-of-credit rights to Agent. Such Contractual Obligation shall also
direct all payments thereunder to a Cash Collateral Account. The provisions of
the Contractual Obligation shall be in form and substance reasonably
satisfactory to Agent.

-15-

--------------------------------------------------------------------------------

 

Section 5.7Intellectual Property.

(a)Within 30 days after any change to Schedule 3.16 to the Credit Agreement for
such Grantor, such Grantor shall provide Agent notification thereof and the
short-form intellectual property agreements and assignments as described in this
Section 5.7 and any other documents that Agent reasonably requests with respect
thereto.

(b)Such Grantor shall (and shall cause all its licensees to) (i) (1) continue to
use each Trademark included in the Material Intellectual Property in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (2) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(3) use such Trademark with the appropriate notice of registration and all other
notices and legends required by applicable Requirements of Law, (4) not adopt or
use any other Trademark that is confusingly similar or a colorable imitation of
such Trademark unless Agent shall obtain a perfected security interest in such
other Trademark pursuant to this Agreement and (ii) not do any act or omit to do
any act whereby (w) such Trademark (or any goodwill associated therewith) may
become destroyed, invalidated, impaired or harmed in any way, (x) any Design or
Patent included in the Material Intellectual Property may become forfeited,
misused, unenforceable, abandoned or dedicated to the public, (y) any portion of
the Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property may become publicly available or
otherwise unprotectable.

(c)Such Grantor shall notify Agent immediately if it knows, or has reason to
know, that any application or registration relating to any Material Intellectual
Property may become forfeited, misused, unenforceable, abandoned or dedicated to
the public, or of any adverse determination or development regarding the
validity or enforceability or such Grantor's ownership of, interest in, right to
use, register, own or maintain any Material Intellectual Property (including the
institution of, or any such determination or development in, any proceeding
relating to the foregoing in any Applicable IP Office).  Such Grantor shall take
all actions that are necessary or reasonably requested by Agent to maintain and
pursue each application (and to obtain the relevant registration or
recordation) and to maintain each registration and recordation included in the
Material Intellectual Property.

(d)Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including (if reasonably deemed appropriate by such Grantor) promptly
bringing suit and recovering all damages therefor.

-16-

--------------------------------------------------------------------------------

 

(e)Such Grantor shall execute and deliver to Agent in form and substance
reasonably acceptable to Agent and suitable for (i) filing in the Applicable IP
Office the short-form intellectual property security agreements in the form
attached hereto as Annex 3 for all Copyrights, Trademarks, Patents and IP
Licenses of such Grantor and (ii) recording with the appropriate Internet domain
name registrar, a duly executed form of assignment for all Internet Domain Names
of such Grantor (together with appropriate supporting documentation as may be
requested by Agent).

Section 5.8Notices.  Such Grantor shall promptly notify Agent in writing of its
acquisition of any interest hereafter in property that is of a type where a
security interest or lien must be or may be registered, recorded or filed under,
or notice thereof given under, any federal statute or regulation.

Section 5.9Controlled Securities Account.  Each Grantor shall, to the extent
required by Section 4.11 of the Credit Agreement, deposit all of its Cash
Equivalents in securities accounts that are Controlled Securities Accounts in
accordance with Section 4.11 of the Credit Agreement.

ARTICLE VI
REMEDIAL PROVISIONS

Section 6.1PPSA and Other Remedies.

(a)PPSA Remedies.  During the continuance of an Event of Default, Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, all rights and remedies of a secured party
under the PPSA or any other applicable law.

(b)Appointment of Receiver.  Upon the occurrence and during the continuance of
any Event of Default, Agent may appoint or reappoint by instrument in writing,
any Person or Persons, whether an officer or officers or an employee or
employees of Agent or not, to be an interim receiver, receiver or receivers
(hereinafter called a "Receiver", which term when used herein shall include a
receiver and manager) of Collateral (including any interest, income or profits
therefrom) and may remove any Receiver so appointed and appoint another in
his/her/its stead. Any such Receiver shall, so far as concerns responsibility
for his/her/its acts, be deemed the agent of the applicable Grantor and not
Agent or any of the Lenders, and neither Agent nor any Lender shall be in any
way responsible for any misconduct, negligence or non-feasance on the part of
any such Receiver or his/her/its servants, agents or employees. Subject to the
provisions of the instrument appointing him/her/it and the provisions of
applicable law, any such Receiver shall have power to take possession of
Collateral, to preserve Collateral or its value, to carry on or concur in
carrying on all or any part of the business of the applicable Grantor and to
sell, lease, license or otherwise dispose of or concur in selling, leasing,
licensing or otherwise disposing of Collateral.  To facilitate the foregoing
powers, any such Receiver may, to the exclusion of all others, including the
applicable Grantor, enter upon, use and occupy all premises owned or occupied by
the applicable Grantor wherein Collateral may be situate, maintain Collateral
upon such premises, borrow money on a secured or unsecured basis and use
Collateral directly in carrying on the applicable Grantor's business or as
security for loans or

-17-

--------------------------------------------------------------------------------

 

advances to enable the Receiver to carry on the applicable Grantor's business or
otherwise, as such Receiver shall, in its discretion, determine. Except as may
be otherwise directed by Agent, all money received from time to time by such
Receiver in carrying out his/her/its appointment shall be received in trust for
and be paid over to Agent. Every such Receiver may, in the discretion of Agent,
be vested with all or any of the rights and powers of Agent.

(i)Agent may, either directly or through its agents or nominees, exercise any or
all of the powers and rights given to a Receiver by virtue of this
Section 6.1(b).

(c)Disposition of Collateral.  Without limiting the generality of the foregoing,
Agent may, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defences, advertisements and notices are hereby waived), during the
continuance of any Event of Default (personally or through its agents or
attorneys), (i) enter upon the premises where any Collateral is located, without
any obligation to pay rent, through self-help, without judicial process, without
first obtaining a final judgment or giving any Grantor or any other Person
notice or opportunity for a hearing on Agent's claim or action, (ii) collect,
receive, appropriate and realize upon any Collateral and (iii) sell, assign,
convey, transfer, grant option or options to purchase and deliver any Collateral
(and enter into Contractual Obligations to do any of the foregoing), in one or
more parcels at public or private sale or sales, at any exchange, broker's board
or office of any Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Agent shall have
the right, upon any such public sale or sales and, to the extent permitted by
the PPSA and other applicable Requirements of Law, upon any such private sale,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption of any Grantor, which right or equity is hereby waived
and released.

(d)Management of the Collateral.  Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at Agent's request, it shall assemble
the Collateral and make it available to Agent at places that Agent shall
reasonably select, whether at such Grantor's premises or elsewhere, (ii) without
limiting the foregoing, Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until Agent is able to sell, assign,
convey or transfer any Collateral, Agent shall have the right to hold or use
such Collateral to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by Agent and (iv) Agent may, if it so elects, seek the appointment
of a receiver or keeper to take possession of any Collateral and to enforce any
of Agent's remedies (for the benefit of the Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.  Agent
shall not have any obligation to any Grantor to maintain or preserve the rights
of any Grantor as against third parties with respect to any Collateral while
such Collateral is in the possession of Agent.

-18-

--------------------------------------------------------------------------------

 

(e)Application of Proceeds.  Agent shall apply the cash proceeds of any action
taken by it pursuant to this Section 6.1, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of Agent and any other Secured Party hereunder, including
reasonable legal fees and disbursements, to the payment in whole or in part of
the Secured Obligations, as set forth in the Credit Agreement, and only after
such application and after the payment by Agent of any other amount required by
any Requirement of Law, need Agent account for the surplus, if any, to any
Grantor.

(f)Direct Obligation.  Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Canadian Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guarantee thereof. All of the rights and remedies of Agent and any other Secured
Party under any Loan Document shall be cumulative, may be exercised individually
or concurrently and not exclusive of any other rights or remedies provided by
any Requirement of Law. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against Agent or any other Secured Party, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defences it may have as a surety, now or hereafter existing,
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of any Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

(g)Commercially Reasonable.  To the extent that applicable Requirements of Law
impose duties on Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for Agent to do any of the following:

(i)fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;

(ii)fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii)fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv)advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

-19-

--------------------------------------------------------------------------------

 

(v)exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(vi)dispose of assets in wholesale rather than retail markets;

(vii)disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii)purchase insurance or credit enhancements to insure Agent against risks of
loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by any Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on Agent that would not
have been granted or imposed by this Agreement or by applicable Requirements of
Law in the absence of this Section 6.1.

(h)IP Licenses; Use of Real Property.  For the purpose of enabling Agent to
exercise rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at such time as Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to Agent, for the benefit of the
Secured Parties, (i) an irrevocable, nonexclusive, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
including in such license the right to sublicense, use and practice any
Intellectual Property now owned or hereafter acquired by such Grantor and access
to all media in which any of the licensed items may be recorded or stored and to
all Software and programs used for the compilation or printout thereof and
(ii) an irrevocable license (without payment of rent or other compensation to
such Grantor) to use, operate and occupy all real Property owned, operated,
leased, subleased or otherwise occupied by such Grantor.

Section 6.2Accounts and Payments in Respect of Intangibles.

(a)In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by Agent at any time during the continuance of an
Event of Default, any payment of Accounts or payment in respect of intangibles,
when collected by any

-20-

--------------------------------------------------------------------------------

 

Grantor, shall be promptly (and, in any event, within 2 Business Days) deposited
by such Grantor in the exact form received, duly endorsed by such Grantor to
Agent, in a Cash Collateral Account, subject to withdrawal by Agent as provided
in Section 6.4.  Until so turned over, such payment shall be held by such
Grantor in trust for Agent, segregated from other funds of such Grantor.  Each
such deposit of proceeds of Accounts and payments in respect of intangibles
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(b)At any time during the continuance of an Event of Default:

(i)each Grantor shall, upon Agent's request, deliver to Agent all original and
other documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any Account or any payment in respect of
intangibles, including all original orders, invoices and shipping receipts and
notify account debtors that the Accounts or intangibles have been collaterally
assigned to Agent and that payments in respect thereof shall be made directly to
Agent;

(ii)Agent may, without notice, at any time during the continuance of an Event of
Default, limit or terminate the authority of a Grantor to collect its Accounts
or amounts due under intangibles or any thereof and, in its own name or in the
name of others, communicate with account debtors to verify with them to Agent's
satisfaction the existence, amount and terms of any Account or amounts due under
any intangible. In addition, during the continuance of an Event of Default,
Agent may at any time enforce such Grantor's rights against such account debtors
and obligors of intangibles; and

(iii)each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by Agent to ensure any Internet
Domain Name is registered.

(c)Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each Account and each payment in respect of intangibles to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto.  No Secured Party shall have any obligation or liability under any
agreement giving rise to an Account or a payment in respect of an intangible by
reason of or arising out of any Loan Document or the receipt by any Secured
Party of any payment relating thereto, nor shall any Secured Party be obligated
in any manner to perform any obligation of any Grantor under or pursuant to any
agreement giving rise to an Account or a payment in respect of an intangible, to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

Section 6.3Pledged Collateral.

(a)Voting Rights.  Subject to Section 8.14, during the continuance of an Event
of Default, upon notice by Agent to the relevant Grantor or Grantors, Agent or
its nominee

-21-

--------------------------------------------------------------------------------

 

may exercise (i) any voting, consent, corporate and other right pertaining to
the Pledged Collateral at any meeting of shareholders, partners or members, as
the case may be, of the relevant issuer or issuers of Pledged Collateral or
otherwise and (ii) any right of conversion, exchange and subscription and any
other right, privilege or option pertaining to the Pledged Collateral as if it
were the absolute owner thereof (including the right to exchange at its
discretion any Pledged Collateral upon the merger, amalgamation, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
equivalent structure of any issuer of Pledged Shares, the right to deposit and
deliver any Pledged Collateral with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as Agent may
determine), all without liability except to account for property actually
received by it; provided, however, that Agent shall have no duty to any Grantor
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

(b)Proxies.  In order to permit Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Agent all such proxies, dividend payment orders and
other instruments as Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Grantor hereby grants
to Agent an irrevocable proxy, coupled with an interest, to vote all or any part
of the Pledged Collateral and to exercise all other rights, powers, privileges
and remedies to which a holder of the Pledged Collateral would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon the payment in full of the Secured
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted).

(c)Authorization of Issuers.  Each Grantor hereby expressly, and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Credit Agreement, pay any dividend
or make any other payment during the continuance of an Event of Default with
respect to the Pledged Collateral directly to Agent.

Section 6.4Proceeds to be Turned over to and Held by Agent.  Unless otherwise
expressly provided in the Credit Agreement, another Loan Document or this
Agreement, all proceeds of any Collateral received by any Grantor hereunder in
cash or Cash Equivalents shall be held by such Grantor in trust for Agent and
the other Secured Parties, segregated from other funds of such Grantor, and
shall, promptly upon receipt by any Grantor, be turned over to Agent

-22-

--------------------------------------------------------------------------------

 

in the exact form received (with any necessary endorsement). All such proceeds
of Collateral and any other proceeds of any Collateral received by Agent in cash
or Cash Equivalents shall be held by Agent in a Cash Collateral Account. All
proceeds being held by Agent in a Cash Collateral Account (or by such Grantor in
trust for Agent) shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied as
provided in the Credit Agreement.

Section 6.5Sale of Pledged Collateral.

(a)Each Grantor recognizes that Agent may be unable to effect a public sale of
any Pledged Collateral by reason of certain prohibitions contained in Securities
Laws or otherwise or may determine that a public sale is impracticable, not
desirable or not commercially reasonable and, accordingly, may resort to one or
more private sales thereof to a restricted group of purchasers that shall be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favourable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  Agent
shall be under no obligation to delay a sale of any Pledged Collateral for the
period of time necessary to permit the issuer thereof to register such
securities for public sale under Securities Laws even if such issuer would agree
to do so.

(b)Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to Section 6.1 hereof and this Section 6.5 valid
and binding and in compliance with all applicable Requirements of Law.  Each
Grantor further agrees that a breach of any covenant contained herein will cause
irreparable injury to Agent and other Secured Parties, that Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained herein shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defence against an action for specific performance
of such covenants except for a defence that no Event of Default has occurred
under the Credit Agreement.  Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent.

Section 6.6Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by Agent or any other Secured Party to collect such deficiency.

ARTICLE VII
AGENT

Section 7.1Agent's Appointment as Attorney-in-Fact.

(a)Each Grantor hereby irrevocably constitutes and appoints Agent and any
Related Person thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name

-23-

--------------------------------------------------------------------------------

 

of such Grantor or in its own name, for the purpose of carrying out the terms of
the Loan Documents, to take any appropriate action and to execute any document
or instrument that may be necessary or desirable to accomplish the purposes of
the Loan Documents, and, without limiting the generality of the foregoing, each
Grantor hereby gives Agent and its Related Persons the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
of the following when an Event of Default shall be continuing:

(i)in the name of such Grantor, in its own name or otherwise, take possession of
and endorse and collect any cheque, draft, note, acceptance or other instrument
for the payment of moneys due under any Account or intangible or with respect to
any other Collateral and file any claim or take any other action or proceeding
in any court of law or equity or otherwise deemed appropriate by Agent for the
purpose of collecting any such moneys due under any Account or intangible or
with respect to any other Collateral whenever payable;

(ii)in the case of any Intellectual Property owned by or licensed to such
Grantor, execute, deliver and have recorded any document that Agent may request
to evidence, effect, publicize or record Agent's security interest in such
Intellectual Property and the goodwill and intangibles of such Grantor relating
thereto or represented thereby;

(iii)pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv)execute, in connection with any sale provided for in Article VI hereof, any
document to effect or otherwise necessary or appropriate in relation to evidence
the sale of any Collateral;

(v)(A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and endorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as Agent may deem appropriate, (G) assign any
Intellectual Property owned by such Grantor or any IP Licenses of such Grantor
throughout the world on such terms and conditions and in such manner as Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely

-24-

--------------------------------------------------------------------------------

 

as though Agent were the absolute owner thereof for all purposes and do, at
Agent's option, at any time or from time to time, all acts and things that Agent
deems necessary to protect, preserve or realize upon any Collateral and the
Secured Parties' security interests therein and to effect the intent of the Loan
Documents, all as fully and effectively as such Grantor might do; or

(vi)If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
Contractual Obligation.

(b)The out-of-pocket expenses of Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate set forth in Section 1.3(c) of the Credit Agreement, from the date of
payment by Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to Agent on demand.

(c)Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1.  All powers, authorizations,
proxies and agencies contained in this Agreement are coupled with an interest
and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

Section 7.2Authorization to File Financing Statements. Each Grantor authorizes
Agent and its Related Persons, at any time and from time to time, to file or
record financing statements, financing change statements thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as Agent reasonably determines appropriate to
perfect the security interests of Agent under this Agreement, and such financing
statements and financing change statements may describe the Collateral covered
thereby as "all present and after acquired assets of the debtor".  Such Grantor
also hereby ratifies its authorization for Agent to have filed any initial
financing statement or financing change statement thereto under the PPSA (or
other similar laws) in effect in any jurisdiction if filed prior to the date
hereof. To the extent permitted under the PPSA, each Grantor hereby (i) waives
any right under the PPSA or any other Requirement of Law to receive notice
and/or copies of any filed or recorded financing statements, amendments thereto,
continuations thereof or termination statements and (ii) releases and excuses
each Secured Party from any obligation under the PPSA or any other Requirement
of Law to provide notice or a copy of any such filed or recorded documents.

Section 7.3Authority of Agent.  Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between Agent
and any Grantor, Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.

-25-

--------------------------------------------------------------------------------

 

Section 7.4Duty; Obligations and Liabilities.

(a)Duty of Agent.  Agent's sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as Agent deals with similar property for its own
account.  The powers conferred on Agent hereunder are solely to protect Agent's
interest in the Collateral, for the benefit of the Secured Parties, and shall
not impose any duty upon Agent to exercise any such powers. Agent shall be
accountable only for amounts that it receives as a result of the exercise of
such powers, and neither it nor any of its Related Persons shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.  In addition, Agent shall not be liable or responsible
for any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehousemen, carrier,
forwarding agency, consignee or other bailee if such Person has been selected by
Agent in good faith.

(b)Obligations and Liabilities with respect to Collateral.  No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on Agent hereunder shall not
impose any duty upon any other Secured Party to exercise any such powers. The
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

ARTICLE VIII
MISCELLANEOUS

Section 8.1Reinstatement.  Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, provincial, territorial or
federal law, common law or equitable cause, then, to the extent of such payment
or repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been
made.  If, prior to any of the foregoing, (a) any Lien or other Collateral
securing such Grantor's liability hereunder shall have been released or
terminated by virtue of the foregoing or (b) any provision of the Guarantee
hereunder shall have been terminated, cancelled or surrendered, such Lien, other
Collateral or provision shall be reinstated in full force and effect and such
prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of any such
Grantor in respect of any Lien or other Collateral securing such obligation or
the amount of such payment.

-26-

--------------------------------------------------------------------------------

 

Section 8.2Release of Collateral.

(a)At the time provided in Section 8.10(b)(iii) of the Credit Agreement, the
Collateral shall be released from the Lien created hereby and this Agreement and
all obligations (other than those expressly stated to survive such
termination) of Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. Upon written request by
Grantors, Agent shall promptly file PPSA financing change statements evidencing
the termination of the Liens so released pursuant to the previous sentence. At
the request of any Grantor following any such termination, Agent shall promptly
deliver to such Grantor any Collateral of such Grantor held by Agent hereunder
and shall promptly execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b)If Agent shall be directed or permitted pursuant to Section 8.10(b) of the
Credit Agreement to release any Lien or any Collateral, such Collateral shall be
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, Section 8.10(b) of the Credit
Agreement. In connection therewith, Agent, at the request of any Grantor, shall
promptly execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such release.

(c)At the time provided in Section 8.10(b) of the Credit Agreement and at the
request of the Canadian Borrower, a Grantor shall be automatically released from
its obligations hereunder in the event that all the Shares and Share Equivalents
of such Grantor shall be sold to any Person that is not an Affiliate of
Holdings, the Canadian Borrower or the Subsidiaries of the Canadian Borrower in
a transaction permitted by the Loan Documents.

Section 8.3Independent Obligations.  The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations of the other Grantors. If any Secured Obligation or Guaranteed
Obligation is not paid when due, or upon the occurrence and during the
continuance of any Event of Default, Agent may, at its sole election, proceed
directly and at once, without notice, against any Grantor and any Collateral to
collect and recover the full amount of any Secured Obligation or Guaranteed
Obligation then due, without first proceeding against any other Grantor, any
other Credit Party or any other Collateral and without first joining any other
Grantor or any other Credit Party in any proceeding.

Section 8.4No Waiver by Course of Conduct.  No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such Secured Party would otherwise have on any future occasion.

-27-

--------------------------------------------------------------------------------

 

Section 8.5Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2 to this
Agreement, respectively, in each case duly executed by Agent and each Grantor
directly affected thereby.

Section 8.6Additional Grantors; Additional Pledged Collateral.

(a)Joinder Agreements.  If, at the option of the Canadian Borrower or as
required pursuant to Section 4.13 of the Credit Agreement, the Canadian Borrower
shall cause any Subsidiary that is not a Grantor to become a Grantor hereunder,
such Subsidiary shall execute and deliver to Agent a Joinder Agreement
substantially in the form of Annex 2 to this Agreement and shall thereafter for
all purposes be a party hereto and have the same rights, benefits and
obligations as a Grantor party hereto on the Closing Date.

(b)Pledge Amendments.  To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 to this
Agreement (each, a "Pledge Amendment").  Such Grantor authorizes Agent to attach
each Pledge Amendment to this Agreement.

Section 8.7Intentionally Deleted.

Section 8.8Notices.  All notices, requests and demands to or upon Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 9.2 of
the Credit Agreement; provided, however, that any such notice, request or demand
to or upon any Grantor shall be addressed to the Canadian Borrower's notice
address set forth in Section 9.2 of the Credit Agreement.

Section 8.9Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of Agent.

Section 8.10Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8.11Severability.  Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

-28-

--------------------------------------------------------------------------------

 

Section 8.12Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA
APPLICABLE HEREIN.

Section 8.13Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.13.

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SECTIONS 9.18(b) and
9.18(c) OF THE CREDIT AGREEMENT.

Section 8.14Permitted Liens.

The inclusion or reference to Permitted Liens in this Agreement or in any other
Loan Document is not intended to subordinate and shall not subordinate, and
shall not be interpreted as subordinating, the Lien and security interest
created by this Agreement or any other Loan Document to any Permitted Liens.

Section 8.15Intentionally Deleted.

Section 8.16Amalgamation.

Each Grantor acknowledges and agrees that, in the event it amalgamates with any
other corporation or corporations, it is the intention of the parties hereto
that the term "Grantor", when used herein, shall apply to each of the
amalgamating corporations and to the amalgamated corporation, such that the
security interest granted hereby:

(a)shall extend to "Collateral" (as that term is herein defined) owned by each
of the amalgamating corporations and the amalgamated corporation at the time of
amalgamation and to any "Collateral" thereafter owned or acquired by the
amalgamated corporation, and

-29-

--------------------------------------------------------------------------------

 

(b)shall secure all "Canadian Obligations" (as that term is herein defined) of
each of the amalgamating corporations and the amalgamated corporation to Agent
and Secured Parties at the time of amalgamation and all "Canadian Obligations"
of the amalgamated corporation to Agent and Secured Parties thereafter arising.
The security interest shall attach to all "Collateral" owned by each
corporations amalgamating with any Grantor, and by the amalgamated company, at
the time of the amalgamation, and shall attach to all "Collateral" thereafter
owned or acquired by the amalgamated corporation when such becomes owned or is
acquired.

[Remainder of page intentionally blank; signature pages follow.]

 

-30-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

REAL ALLOY Canada Ltd., as Grantor

 

 

 

By:

 

/s/ Michael J. Hobey

Name:

 

Michael J. Hobey

Title:

 

Vice President, Treasurer and Assistant Secretary

 

 

 

Signature Page to Canadian Revolving Guarantee and Security Agreement

--------------------------------------------------------------------------------

 

 

ACCEPTED AND AGREED

as of the date first above written:

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By:

 

/s/ Thomas H. Herron

Name:

 

Thomas H. Herron

Title:

 

Senior Vice President

 

 

 

Acknowledgment Page to Canadian Revolving Guarantee and Security Agreement

--------------------------------------------------------------------------------

 

ANNEX 1
TO
CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENT

FORM OF PLEDGE AMENDMENT

This Pledge Amendment (this "Pledge Amendment"), dated as of
_______________, 20__, is delivered pursuant to Section 8.6 of the Canadian
Revolving Guarantee and Security Agreement, dated as of March 14, 2017, by REAL
ALLOY CANADA LTD. (the "Canadian Borrower"), the undersigned Grantor and the
other Persons from time to time party thereto as Grantors in favour of BANK OF
AMERICA, N.A., a national banking association, in its capacity as Agent for the
Secured Parties referred to therein (as such agreement may be amended, restated,
supplemented or otherwise modified from time to time, the "Guarantee and
Security Agreement"). Capitalized terms used herein without definition are used
as defined in the Guarantee and Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guarantee and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Pledge Amendment shall be and become part of the Collateral referred
to in the Guarantee and Security Agreement and shall secure all Secured
Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guarantee and Security Agreement
is true and correct on and as of the date hereof as if made on and as of such
date.

THIS PLEDGE AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE HEREIN.

 

Annex 1
Page 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Pledge Amendment to be duly
executed and delivered as of the date first above written.

 

[GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 




Annex 1
Page 2

--------------------------------------------------------------------------------

 

Annex 1-A

PLEDGED SHARES

ISSUER

CLASS

CERTIFICATE NO(S).

PAR VALUE

NUMBER OF SHARES, UNITS OR INTERESTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT INSTRUMENTS

ISSUER

DESCRIPTION OF DEBT

CERTIFICATE NO(S).

FINAL MATURITY

PRINCIPAL AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




Annex 1
Page 3

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED as of the date

first above written:

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Annex 1
Page 4

--------------------------------------------------------------------------------

 

ANNEX 2
TO
CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (this "Joinder Agreement"), dated as of
______________, 20__, is delivered pursuant to Section 8.6 of the Canadian
Revolving Guarantee and Security Agreement, dated as of March 14, 2017, by REAL
ALLOY CANADA LTD. (the "Canadian Borrower"), the undersigned Grantor and the
other Persons from time to time party thereto as Grantors in favour of BANK OF
AMERICA, N.A., a national banking association, in its capacity as Agent for the
Secured Parties referred to therein (as such agreement may be amended, restated,
supplemented or otherwise modified from time to time, the "Guarantee and
Security Agreement").  Capitalized terms used herein without definition are used
as defined in the Guarantee and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guarantee and Security Agreement, hereby becomes a party
to the Guarantee and Security Agreement as a Grantor thereunder with the same
force and effect as if originally named as a Grantor therein and, without
limiting the generality of the foregoing, as collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the undersigned, hereby
mortgages, pledges and hypothecates to Agent, for the benefit of the Secured
Parties, and grants to Agent, for the benefit of the Secured Parties, a Lien on
and security interest in, all of its right, title and interest in, to and under
the Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder. The undersigned hereby agrees to be bound
as a Grantor for the purposes of the Guarantee and Security Agreement.

The information set forth in Annex 1-A to this Agreement is hereby added to the
information set forth in Schedules 1 through 4 to the Guarantee and Security
Agreement and Schedules 3.9, 3.16, 3.20, 3.21 and 3.22 to the Credit Agreement.
By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guarantee and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Joinder
Agreement shall be and become part of the Collateral referred to in the
Guarantee and Security Agreement and shall secure all Secured Obligations of the
undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guarantee and Security Agreement
applicable to it is true and correct on and as of the date hereof as if made on
and as of such date.

THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE HEREIN.

 

Annex 2
Page 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 

[ADDITIONAL GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 




Annex 2
Page 2

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED as of the date

first above written:

 

[EACH GRANTOR PLEDGING ADDITIONAL

COLLATERAL]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Annex 2
Page 3

--------------------------------------------------------------------------------

 

ANNEX 3
TO
CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS [COPYRIGHT] [PATENT] [TRADEMARK] [DESIGN] SECURITY AGREEMENT, dated as of
__________, 20___, is made by each of the entities listed on the signature pages
hereof (each a "Grantor" and, collectively, the "Grantors"), in favour of Bank
of America, N.A., as administrative agent (in such capacity, together with its
successors and permitted assigns, "Agent") for the Secured Parties (as defined
in the Credit Agreement referred to below).

WITNESSETH:

WHEREAS, pursuant to the Revolving Credit Agreement, dated as of March 14, 2017
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"), by and among REAL ALLOY CANADA LTD. (the
"Canadian Borrower"), the other Credit Parties, the Lenders and the L/C Issuers
from time to time party thereto and Agent, the Lenders and the L/C Issuers have
severally agreed to make extensions of credit to the Borrowers upon the terms
and subject to the conditions set forth therein;

WHEREAS, each Grantor has agreed, pursuant to that certain Canadian Revolving
Guarantee and Security Agreement dated as of March 14, 2017 in favour of Agent
(as such agreement may be amended, restated, supplemented or otherwise modified
from time to time, the "Guarantee and Security Agreement"), to guarantee the
Canadian Obligations (as defined in the Credit Agreement); and

WHEREAS, all of the Grantors are party to the Guarantee and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] [Design] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with Agent as follows:

Section 1.Defined Terms.  Capitalized terms used herein without definition are
used as defined in the Guarantee and Security Agreement or Credit Agreement.

Section 2.Grant of Security Interest in [Copyright] [Trademark] [Patent]
[Design] Collateral.  Each Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of such Grantor, hereby
assigns, mortgages, pledges and hypothecates to Agent for the benefit of the
Secured Parties, and grants to Agent for the benefit of the Secured Parties a
Lien on and security interest in, all of its right, title and interest in, to
and under the following Collateral of such Grantor (the "[Copyright]  [Patent]
[Trademark) [Design] Collateral"):

Annex 3
Page 1

--------------------------------------------------------------------------------

 

(a)[all of its Copyrights and all IP Licenses providing for the grant by or to
such Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule 1 hereto;

(b)all renewals, reversions and extensions of the foregoing; and

(c)all income, royalties, proceeds and Liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a)

[all of its Patents and all IP Licenses providing for the grant by or to such
Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;

(b)

all reissues, reexaminations, continuations, continuations-in-part, divisionals,
renewals and extensions of the foregoing; and

(c)

all income, royalties, proceeds and Liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a)

[all of its Trademarks and all IP Licenses providing for the grant by or to such
Grantor of any right under any Trademark, including, without limitation, those
referred to on Schedule 1 hereto;

(b)

all renewals and extensions of the foregoing;

(c)

all goodwill of the business connected with the use of, and symbolized by, each
such Trademark; and

(d)

all income, royalties, proceeds and Liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a)

[all of its Designs and all IP Licenses providing for the grant by or to such
Grantor of any right under any Design, including, without limitation, those
referred to on Schedule 1 hereto;

Annex 3
Page 2

--------------------------------------------------------------------------------

 

(b)

all income, royalties, proceeds and Liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3.Guarantee and Security Agreement.  The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] [Design] Security Agreement is
granted in conjunction with the security interest granted to Agent pursuant to
the Guarantee and Security Agreement and each Grantor hereby acknowledges and
agrees that the rights and remedies of Agent with respect to the security
interest in the [Copyright] [Patent] [Trademark] [Design] Collateral made and
granted hereby are more fully set forth in the Guarantee and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

Section 4.Representations and Warranties.  Each of the undersigned hereby
represents and warrants that each of the representations and warranties
contained in Section 4.7 of the Guarantee and Security Agreement is true and
correct on and as of the date hereof as if made on and as of such date.

Section 5.Grantor Remains Liable.  Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall remain solely
responsible for the prosecution, defence, enforcement or any other necessary or
desirable actions in connection with their [Copyrights] [Patents] [Trademarks]
[Designs] and IP Licenses subject to a security interest hereunder.

Section 6.Counterparts.  This [Copyright] [Patent] [Trademark] [Design] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

Section 7.Governing Law.  THIS [COPYRIGHT] [PATENT] [TRADEMARK] [DESIGN]
SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE HEREIN.

[Remainder of page intentionally blank; signature pages follow.]

 

Annex 3
Page 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] [Design] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

[GRANTOR]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ACCEPTED AND AGREED

as of the date first above written:

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Annex 3
Page 4

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO
[COPYRIGHT] [PATENT] [TRADEMARK] [DESIGN] SECURITY AGREEMENT

[Copyright] [Trademark] [Design] Registrations

1.

REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS] [DESIGNS]

[Include Registration Number and Date]

2.

[COPYRIGHT] [PATENT] [TRADEMARK] [DESIGN] APPLICATIONS [Include Application
Number and Date]

3.

IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

Schedule 1
Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO
CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENT

Filings

Grantor

Jurisdictions

Real Alloy Canada Ltd.

Nova Scotia and Ontario

 

Schedule 1
Page 1

--------------------------------------------------------------------------------

 

 

SCHEDULE 2
TO
CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENT

Jurisdiction of Organization; Chief Executive Office; Registered Office

Grantor

Jurisdiction of Organization

Legal Name

Organizational Identification Number

Location of Chief Executive Office

Registered Office

Real Alloy Canada Ltd.

Nova Scotia Canada

Real Alloy Canada Ltd.

3287652

25825 Science Park Drive, Beachwood, Ohio 44122

Suite 1300, Purdy’s Wharf Tower II, 1969 Upper Water Street, Halifax, Nova
Scotia, Canada, B3J 3R7

 

Schedule 2
Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 3
TO
CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENT

Location of Inventory and Equipment

Grantor

Locations

Real Alloy Canada Ltd.

7496 Torbram Road
Mississauga, Ontario
Canada L4T 1G9

 

Schedule 3
Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 4
TO
CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENT

Pledged Collateral

Pledged Certificated Shares:

None

Pledged Debt Instruments:

Master Intercompany Subordinated Note among the Credit Parties and their
Subsidiaries, dated as of February 27, 2015

Pledged Uncertificated Shares:

None

Schedule 4
Page 1